ANADIGICS ANNOUNCES FIRST QUARTER 2010 RESULTS Quarterly Net Sales of $43.5 Million; up 4.1% Sequentially GAAP Net Loss of ($0.08) per Share; Non-GAAP Net Loss of ($0.04) per Share Company targets a Non-GAAP profit in Second Quarter 2010 WARREN, N.J., April 26, 2010—ANADIGICS, Inc. (Nasdaq: ANAD), a leading provider of semiconductor solutions in the broadband wireless and wireline communications markets, reported first quarter 2010 net sales of $43.5 million, an increase of 4.1% sequentially and 42.7% from the first quarter of 2009.As of April 3, 2010, cash, cash equivalents and short and long-term marketable securities totaled $90.4 million. GAAP net loss for the first quarter of 2010 was $5.2 million, or ($0.08) per share.Non-GAAP net loss for the first quarter of 2010 was $2.7 million, or ($0.04) per share. “Our first quartersequentialrevenue increase was a notable accomplishment as we countered the industry’s seasonal softness and achieved our fourth consecutive quarter of revenue growth,” commented Mario Rivas, President and Chief Executive Officer. “Our new product releases and design win activity remains strong as we are gaining increased market share in wireless and across our customer base.” “Over the last year, we increased our revenue by approximately $13.0 million, or over 40%, and reduced our non-GAAP loss by $10.1 million, nearly double the percentage rate of the improvement in revenue,” commented Tom Shields, Executive Vice President and Chief Financial Officer.“We anticipate crossing another key milestone for the Company by generating a non-GAAP profit in the second quarter of 2010 by capitalizing on the operating leverage created from our product mix and manufacturing operations.” Outlook for the Second Quarter 2010 Net sales for the second quarter of 2010 are expected to increase approximately 12% sequentially to $48.7 million from the first quarter revenue of $43.5 million.Net loss on a GAAP basis for the second quarter is expected to be approximately ($0.04) per share.Non-GAAP income for the second quarter is expected to be approximately $0.1 million, or $0.001 per share, excluding non-cash stock compensation expense.The per share numbers are based on an estimated diluted weighted average outstanding common share count of 64.5 million. The statements regarding the Company’s anticipated future performance are forward looking and actual results may differ materially. Please see safe harbor statement at the end of this press release. This press release includes financial measures that are not in accordance with GAAP, consisting of non-GAAP net income or loss and non-GAAP income or loss per share.
